792 P.2d 481 (1990)
102 Or.App. 47
In the matter of the Marriage of Virginia Marie McLemore, Respondent, AND
Donald Allen McLemore, Appellant.
C88-2400DR; CA A61306.
Court of Appeals of Oregon.
Argued and Submitted April 20, 1990.
Decided May 30, 1990.
Alex Christy, Portland, argued the cause and filed the brief for appellant.
David N. Hobson, Jr., Aloha, argued the cause for respondent. With him on the brief was Hobson & Hobson, P.C., Aloha.
Before BUTTLER, P.J., and WARREN and ROSSMAN, JJ.
PER CURIAM.
Husband appeals the provisions of the dissolution judgment providing for spousal support and property division. We affirm the spousal support and write only to modify the property division.
The trial court properly attempted to achieve an approximately equal division of property. However, in arriving at the value of a duplex awarded to wife, the court deducted $15,685, on the basis of expert testimony that, if the duplex were to be sold now, wife would be obligated to pay that amount in taxes. There is, however, no indication that wife intends to sell the duplex. Rather, it is anticipated that she will keep it as an investment. No doubt that when and if she does sell it, there will be tax consequences, just as there would be with respect to the sale of stock on which there is a capital gain. Because we believe that it was error to reduce the value of the duplex for that reason, we reduce the equalizing judgment in favor of wife from $24,000 to $16,157.50.
Judgment modified to provide judgment against husband in favor of wife for $16,157.50; affirmed as modified; costs, not including attorney fees, to husband.